FILED
                            NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50257

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04458-JLS

  v.
                                                 MEMORANDUM *
JUAN OSCAR RODRIGUEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Juan Oscar Rodriguez appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The government contends that this appeal should be dismissed in light of the

appeal waiver set forth in Rodriguez’s plea agreement. Because the appeal waiver

is ambiguous, we reach the merits of Rodriguez’s claim.

      Rodriguez contends that the district court violated Federal Rule of Criminal

Procedure 32 by failing to resolve whether he was truthful in providing all of the

information he had concerning his offense. The parties dispute the standard of

review that applies to this claim. We need not resolve this dispute because even on

de novo review, Rodriguez’s claim fails. In determining that Rodriguez was not

eligible for safety valve relief, the district court expressly found that he did not

truthfully disclose all of the information he had concerning the offense.

Accordingly, the court did not violate Rule 32. See United States v. Karterman, 60

F.3d 576, 583 (9th Cir. 1995). To the extent Rodriguez contends that the court’s

conclusion conflicts with its comments concerning his acceptance of responsibility,

this contention is without merit. See United States v. Shrestha, 86 F.3d 935, 939-

40 (9th Cir. 1996) (describing difference between acceptance of responsibility and

safety valve provisions).

      AFFIRMED.




                                            2                                     11-50257